DETAILED ACTION

This action is in response to the Pre-Brief Appeal Conference decision filed on August 31, 2020. Upon further consideration the Final Rejection mailed on June 1, 2020 has been withdrawn and a new Final Rejection is presented below.
Claims 1-13 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gniesmer (US PG Pub No. 2011/0185992), hereinafter “Gniesmer”.
Regarding claim 1, Gniesmer discloses a piston (Fig. 1 (1)) for an internal combustion engine, comprising: a lower piston part (Fig. 1 (2)); and an upper piston part (Fig. 1 (3)) connected with the lower piston (2) part by welding (Abstract; lines 1-4) to form jointly a circumferential cooling channel (Fig. 1 (7)) having inner and outer circumferential walls (Fig. 1 (inside element 7)), said upper piston part (3) having a circumferential ring belt (Fig. 1 (8)) provided with ring grooves, wherein the inner circumferential wall has an inner weld seam (Fig. 1 (in the vicinity of element 12b)) and the outer circumferential wall has an outer weld seam (Fig. 1 (in the vicinity of element 12a)), each of the weld seams 
Regarding claim 4, Gniesmer discloses the piston according to claim 1, wherein the insert (Fig. 1 (13)) is clamped in place by the inner weld seam (Fig. 1 (12b)).
Regarding claim 6, Gniesmer discloses the piston according to claim 1, wherein the insert (Fig. 1 (13)) is configured with at least one vertical bore (Fig. 1 (inside element 13)) running therethrough.
Regarding claim 7, Gniesmer discloses the piston according to claim 1, wherein the insert (13) has a channel formed on a top surface (Fig. 1 (above element 17)) thereof.
Regarding claim 10, Gniesmer discloses a method for manufacturing a piston, comprising: forming an upper piston part (Fig. 1 (3)) having a piston crown (Fig. 1 (5)), an outer circumferential wall and an inner circumferential wall; forming a lower piston part (Fig. 1 (2)) having a skirt (paragraph 16, line 4) and pin bosses (18), an outer circumferential wall and an inner circumferential wall and a cooling channel bottom (lower part of element 7) between the outer circumferential wall and inner circumferential wall; placing an insert (13) into the cooling channel bottom (lower part of element 7); thereafter connecting the outer and inner circumferential walls of the upper piston part (3) to the outer and inner circumferential walls of the lower piston part (2) by welding (Abstract; lines 1-4), with the formation of weld beads (12a, 12b) at weld seams of the inner and outer 
Regarding claim 11, Gniesmer discloses the method according to claim 10, wherein the upper and lower piston parts are connected by friction welding (Abstract; line 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi (US PG Pub No. 2013/0055969), hereinafter “Jacobi”, in view of Wirkkala, II et al. (US PG Pub No. 2015/0354435), hereinafter “Wirkkala” and Gniesmer (US PG Pub No. 2011/0185992), hereinafter “Gniesmer”.
Regarding claim 1, Jacobi discloses a piston for an internal combustion engine, comprising: a lower piston part (Fig. 3 (12)); and an upper piston part (Fig. 3 (11)) connected with the lower piston part (12) by welding (paragraph 33) to form jointly a circumferential cooling channel (Fig. 3 (27)) having inner and outer circumferential walls, said upper piston part (11) having a circumferential ring belt (Fig. 3 (11)) provided with ring grooves, wherein the inner circumferential wall has an inner weld seam (Fig. 3 (in the vicinity of 26)) and the outer circumferential wall has an outer weld seam (Fig. 3 (in the vicinity of 26)), each of the weld seams having weld beads (Fig. 3 (26)) protruding therefrom.
Jacobi fails to disclose an insert disposed in the circumferential cooling channel, said insert being placed in the cooling channel prior to welding of the upper and lower piston parts, wherein one of the weld beads on the inner circumferential wall that faces the circumferential cooling channel contacts the insert and clamps the insert in place.
However, Wirkkala discloses an insert (Wirkkala (24)) disposed in the circumferential cooling channel (Wirkkala (Fig. 2 (44))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jacobi by incorporating the teachings of Wirkkala in order to guide the coolant fluids through the cooling channel.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jacobi by incorporating the teachings of Gniesmer in order to have a positively locking fastening that can take place between the weld beads and the insert in order to improve the fixing.
Regarding claim 2, the modified invention of Jacobi discloses the piston according to claim 1, wherein the insert is formed of aluminum (Wirkkala (paragraph 30, line 3)).
Regarding claim 3, the modified invention of Jacobi discloses the piston according to claim 1, wherein the insert (Gabriel (8)) extends around a full circumference of the cooling channel (Gabriel (Fig. 1)).
Regarding claim 4, the modified invention of Jacobi discloses the piston according to claim 1, wherein the insert (Wirkkala (24)) is clamped in place by the inner weld seam (Gniesmer (Fig. 1 (12b))).
Regarding claim 5, the modified invention of Jacobi discloses the piston according to claim 1, wherein the insert has an L-shaped cross-section (Wirkkala (embodiment in Fig. 4 (24))).
Regarding claim 6, the modified invention of Jacobi discloses the piston according to claim 1, wherein the insert (Wirkkala (24)) is configured with at least one vertical bore (embodiment in Fig. 4 of Wirkkala (68)) running therethrough.

Regarding claim 8, the modified invention of Jacobi discloses the piston according to claim 1, wherein the insert (Wirkkala (24)) has at least one oil ramp (Wirkkala (in the embodiment of Fig. 5) (70)) extending upwards into the cooling channel.
Regarding claim 9, the modified invention of Jacobi discloses the piston according to claim 1, wherein the shape of the cross-section of the insert varies throughout a circumference of the insert (Wirkkala (24)).
Regarding claim 10, the modified invention of Jacobi discloses a method for manufacturing a piston, comprising: forming an upper piston part (11) having a piston crown (Fig. 3 (13)), an outer circumferential wall and an inner circumferential wall; forming a lower piston (12) part having a skirt (17) and pin bosses (18), an outer circumferential wall and an inner circumferential wall and a cooling channel (27) bottom between the outer circumferential wall and inner circumferential wall; placing an insert (Wirkkala (24)) into the cooling channel (27) bottom; thereafter connecting the outer and inner circumferential walls of the upper piston part (11) to the outer and inner circumferential walls of the lower piston part (12) by welding (paragraph 33), with the formation of weld beads (26) at weld seams of the inner and outer circumferential walls (Fig. 3 (in the vicinity of 26)) and the formation of a closed circumferential cooling channel with the insert disposed therein; wherein the insert (Wirkkala (24)) is contacted by and clamped in place by one of the weld beads (Gniesmer (Fig. 2 (12b))) on the inner circumferential wall facing the cooling channel.

Regarding claim 12, the modified invention of Jacobi discloses the method according to claim 10, further comprising finishing the piston by machining after the step of connecting (paragraph 33 of Jacobi).
Regarding claim 13, the modified invention of Jacobi discloses the method according to claim 10, wherein the insert (Wirkkala (24)) extends around a full circumference of the modified cooling channel (27).

Response to Arguments
Applicant’s remarks filed on August 31, 2020 have been fully considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747